 In. the Matter of HEMP & COMPANY OF ILLINOIS, A CORPORATIONandFEDERAL LABOR UNION,LOCAL No.21284, MACOMB,ILLINOISCase No. C-516.-Decided October 04, 1938SheetMetal Products Manufacturing Industry-Interference,Restraint, andCoercion:disparagement of labor organization by officials and foremen-Com-pany-Dominated Union:domination of and interference with formation and ad-ministration;support;discrimination in favor of, in recognition as representa-tive of employees;disestablished,as agency for collective bargaining-Contract:with organization found to be ' company-dominated;employer ordered to ceasegiving effectto-Discrimination:lock-out and discharges for union membershipand activity-EmployeeStatus:duringlock-out-Reinstatement Ordered:em-ployees locked out and discharged,upon application;preferential list ordered, tobe followed in further reinstatement;employees hired after lock-out to be dis-missed,if necessary-BackPay:awarded,from date of lock-out to date of hear-ing or date of refusal to accept reinstatement;ordered,to employees who arenot reinstated or placed on preferential list within 5 days after application-UnitAppropriate for Collective Bargaining:hourly and piece-work production em-ployees-Representatives:proof of choice:applications for union membership-Collective Bargaining:refusal to negotiate with union;employer ordered to bar-gain collectively with union as exclusive representative.Mr. Oscar H. Brinkman,andMr. Lee Loevinger,for the Board.Downing d Helfrich,byMr. T. M. Downing,of Macomb, Ill., forthe respondent.Mr. Daniel D. Carmell,of Chicago, Ill., for the Union.Mr. Leonard C. BerryandMr. Edwin L. Harris,of Macomb, Ill., forthe Alliance.Mr. Roman Beck,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been filed by Federal LaborUnion, Local No. 21284, Macomb, Illinois, herein called the Union,theNational Labor Relations Board, herein called the Board, byLeonard C. Barjork, Regional Director for the Thirteenth Region(Chicago, Illinois), issued, and duly served its complaint dated De-cember 2, 1937, against Hemp and Company of Macomb, Illinois,9N.L.ILB.,No.41.449 450NATIONAL LABOR RELATIONS BOARDherein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1), (2), (3), and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.With respect to the unfair laborpractices, the complaint alleged that: the respondent (1) had in-timidated and coerced its employees to discourage their joining andretaining membership in the Union, and had locked out and dis-charged 56 of them because of their Union activities; (2) had dom-inated and interfered with the formation and administration ofMacomb Workers' Alliance, herein called the Alliance, a labor or-ganization of its employees; and (3) had refused-to bargain col-lectivelywith the Union as the representative of the majority ofits employees in an appropriate unit.On December 7, 1937, therespondent filed its-answer to the complaint, denying-that it engagedin the unfair labor practices alleged therein; denying that its busi-ness affects commerce within the meaning of the Act; -and denyingthat the Union represented a majority of its employees in an appro-priate bargaining unit.The respondent's answer also averred thaton September 9, 1937, it temporarily laid off a large number of itsemployees because it lacked sufficient raw materials to continue op-eration of its plant and because its inventory was greater than theorders then on hand. The answer further alleged that on September24, 1937, the respondent had entered, into a contract granting theAlliance sole bargaining rights for all -of its employees which pre-vented it from thereafter contracting with any other representativeof its workers.Certain other averments of the respondent's answerare considered hereafter. -On December 8, 1937, the Regional Director granted the motion ofthe Alliance to intervene as a party herein.On December 12, 1937,the Alliance filed its answer to the complaint, denying that therespondent had dominated and interfered with its formation andadministration and denying the majority status of the Union inthe unit alleged in the complaint to be appropriate for the purposesof collective bargaining, and the propriety of such unit therefor.Pursuant to notice, a hearing was held in Macomb, Illinois, fromDecember 9 to 21, 1937, before Paul Kirby Hennessy, the TrialExaminer duly designated by the Board. ' The Board, the respond-ent, and the Alliance were represented by counsel, participated inthe hearing, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing upon the issues.'During the course of the hearing the TrialI Although the Union was not represented by counsel at the hearing, counsel subsequentlyfiled exceptions to the Intermediate Report on its behalf. DECISIONS AND ORDERS451Examiner made numerous rulings on motions and on objections to-the admission of evidence.The Board has reviewed the rulings-of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On April 4, 1938, the Trial Examiner filed his Intermediate Re-port in which he found that the respondent: (1) had intimidatedand coerced its employees to deter their joining and retaining mem-bership in the Union; (2) had refused to bargain collectively withthe Union which represented the majority of its employees in anappropriate unit; and (3) had dominated and interfered with theformation and administration of the Alliance.The Trial Examineraccordingly recommended that the respondent cease and desist fromengaging in such unfair labor practices; that it bargain collectivelywith the Union and withdraw all recognition from the Alliance;and that it reinstate the employees discriminatorily laid off.Hefurther recommended that the charge of a lock-out of these workers,be dismissed.Thereafter, the respondent, the Union, and the Alliance filed ex-ceptions to the Intermediate Report and to certain rulings of theTrial Examiner, but did not apply for oral argument before theBoard or for permission to file briefs, although written notice ofsuch opportunity was given them by the Board. The Board hasconsidered these exceptions, and in so far as they are inconsistent withthe findings, conclusions, and order set forth below, finds them tobe without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is an Illinois corporation engaged in the manu-facture of sheet-metal products.Its annual sales fluctuate betweenapproximately $700,000 and $750,000.About half of its productsare shipped by it outside of Illinois, and more than a third in valueof the raw materials it uses are delivered to it from other States.Its principal product is vacuum picnic jugs, the sale of which nor-mally constitutes about half of the respondent's business.For themost part the respondent sells these jugs to mail-order and chain-,store organizations having retail distribution in many States.II.THE ORGANIZATIONS INVOLVEDFederal Labor Union, Local No. 21284, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership all hourly and piece-rate production workers of the respond-134068-39-vol.ix--30 452NATIONAL LABOR RELATIONS BOARDent and excluding supervisory employees, draftsmen, timekeepers,time-studymen, engineers, watchmen, and the clerical and officestaff.Macomb Workers' Alliance is an unaffiliated labor organizationin which all employees including supervisory and office employeesof the respondent are eligible to membership.III.THEUNFAIR LABOR PRACTICESA. Interference, restraint, and coercion culminating in the lock-outIn August 1937a smallgroup of the respondent's workers metto organize an American Federation of Labor union.On September7, 1937, 42 employees agreed to join that organization.On the fol-lowing day another meeting was held at which 56 of the respond-ent's production workers signed applications for union membership.As found below, they represented a substantial majority of all theproduction employees.In order to interpret the significance of the events described below,it isimportant to refer to the respondent's production situation atthe time of their occurrence.Joseph Hemp, the respondent's presi-dent, admitted that the, respondent had a great many unfinishedorders for all of its products in September 1937. In addition to itsordinary business, the respondent had a contract with the State ofIllinois to manufacture 1,700,000 pairs of automobile license plates.The respondent's answer states that a reason for the lay-off ofthree-fourths of the production employees was that it "did not havea sufficient supply of raw materials on hand to continue the opera-tion of the plant * * *." Several of the respondent's witnessestestified that either material or equipmentwas lackingin everydepartment.This testimony was denied by a host of Union wit-nesses who agreed that there were raw material and unfinished workin every department of the plant when the men were locked out.The testimony of the Unionwitnesses was specific in nature and itsverity was not impugned by the cross-examination.Moreover, it isincredible that a well-established business would permit its reservesof rawmaterialto fall so low in every department as to require ashut-down when there was an abundance of orders for its products.From all the evidence we are convinced that on September9, 1937,there was no dearth of raw material in every department.Althoughthe manufacture of the license plates may have been delayed forreasonsbeyond the respondent's control, the delay does not explainor justify the respondent's activities which followed.There can beno doubt that the license-plate contract did not affect the manufac-tureof the regular products.During the morning of September 8, a wage cutaffecting certainpiece-rateworkers in the stoker department caused a plant-wide DECISIONS AND ORDERS453protest.Further demonstration was temporarily suppressed byC. R. Wright, the respondent's vice president in charge of produc-tion and of labor relations, who refused to reconsider the cut inrates.When the men returned from lunch, however, there was aconcerted refusal to work.After a stoppage of about an hour,Wright suggested that each department select a representative toconfer with him.The ensuing conference resulted in a compromiseof the controversy and the men returned to work for the remainderof the afternoon.About 5 o'clock of that day, Joseph Hemp, who was then inChicago, had an extended telephone conversation with Wright, andwith his brother, Marly Hemp, the respondent's vice president incharge of purchases.The participants in this conversation testifiedthat they discussed the alleged lack of raw materials; that JosephHemp informed them that there would be delay in the delivery ofa die required for the manufacture of the automobile license plates.Because of these circumstances they decided to lay off a large numberof the men for a week or 10 days. Although Wright admitted atthe hearing that he had known of the organization of the Unionprior to September 8, 1937, he denied that the Union had been dis-cussed and that any reference had been made to the stoppage ofwork that day because of the wage controversy.Despite these de-nials, it is difficult to believe that the widespread Union activityamong the employees and the acrimonious wage dispute were notdiscussed.The manner in which the alleged lay-off was effected isinconsistent with the respondent's denials that Union activity wasthe motivating factor.On the morning of September 9, the gate through which the mencustomarily entered the plant was locked and Wright refused toadmit a large number of the Union men.2 Among the few Unionmen permitted to work on Thursday, September 9, 1937, was HaroldDavidson, the spearhead of the Union drive. John Slagbooni, therespondent's general foreman, asked Davidson that morning whetherhe had heard of the Union meetings.Davidson admitted that theUnion had been organized.Later that day Slagboom told Davidsonthat it would be well for him if he did not join the Union. Slag-boom did not testify at the hearing and Davidson's testimony re-mained uncontroverted.That afternoon Davidson was discharged.He thus described the incident :I got to the shop to the gate just as the whistle blowed to punchin (when returning from lunch) and the gate was locked. Imet the superintendent (Wright) at the door and he told me Iwould have to go through the office. So I went through the2 Although the record does not show the exact number of Union men excluded, it doesindicate that about 30 were so dealt with. 454NATIONALLABOR RELATIONS BOARDoffice.They told me I would have to call my foreman (JamesBrown) to get an okay before I went to work. I went to theoffice and called the foreman and he told nie that they had had ameeting the night before, and it was his orders to lay off anyman that was not on his job and working when the whistle blew.Brown, Davidson's foreman, did not testify at the hearing.Therecord fails to show a single other discharge for breach of this dis-ciplinary innovation, and indicates that strictness in such mattershad not been observed in the past. In view of Davidson's previoussatisfactory record, we are convinced that the true reason for hisdischarge was his prominent activity in the Union.During the same day several other Union men were questioned byWright and by foremen concerning the Union.Monte Gordon, aUnion leader, was among those prevented from entering the plantthat morning.He asked Wright why he refused to permit many ofthe Union men to work.Wright answered :Well,Monte, there is nothing for you.You are all finished.You are so damn wise go organize something else.Wright admitted that he had talked with Gordon and did not denyhaving made the statement.George Magraw, another Union member with whom Wright talkedon September 9, 1937, quoted Wright as follows :He told me he understood a Union was coming into the shop,asked me if I knowed it, and I told him "no", and he said,"Are you for the Union or are you for the Company?"Donald Kreider, another active Union member, was likewise ques-tioned by his foreman, 0. T. Mulhatten, that day concerning theUnion meeting of the night before. John Slagboom, the generalforeman, also interrogated John F. Amerine, a die setter, as totheUnion meeting. Slagboom advised Amerine not to join theUnion, saying :***If I was you, I wouldn't join it, * * * becauseyou are an old hand here employed all year round, never laidoff.I don't think it would do you any good to belong to it.That evening James Brown, the foreman, came to Kreider's homeand informed him that the respondent had closed down. The state-ment of Brown on this occasion was quoted by Kreider as follows :He said that the Company had gone and done it. I said, "Donewhat?"He said, "They have closed their doors."Since Brown did not testify at the hearing; Kreider's testimony wasnot denied.Brown also visited the home of Gerald Moon the sameevening and told him that there would be no work for several weeks. DECISIONS AND ORDERS455The manner in which these employees were notified of the lay-offwas admittedly unusual.Wright testified that the respondent hadnever before sent its foremen to the homes of employees to notifythem of a lay-off.Marvin R. Frakes was working overtime the night of September9, 1937, repairing ovens, which would be needed when the manufac-ture of the license plates began.His foreman, Harrel Creasey, toldthe men working that night that they would be laid off for a week or10 days because a die intended for use in the manufacture of licenseplates had broken.Before Frake s left work that night, however,,Creasey told him that the true cause of the lay-off was the troublehad the day before.Ed Solomon also had worked overtime thatnight.As he was about to leave, Creasey remarked to him :Well, I imagine we will see a lot of new faces around here in afew days.B. The lock-outOn September 10, 1937, a Friday, the plant did not open.Duringthe course of the morning, a picket line was formed to protest theshut-down.Wright testified that the respondent did not intend toshut down its plant entirely but that if the picket line had not beenformed, the employees who had not been laid off would have continuedto work."While the picket line was forming Wright made the followingremark, according to Harvey P. Herche, a Union member:He said, in his mind he didn't think any of them fellows outthere would get back to work, and he said they couldn't stay outover three days, because they weren't getting enough to live on.Wright admitted having talked with Herche, and did not denymaking this statement.Anlerine arrived that morning after the picket line had formed andthus described the situation:Well, the plant was picketed.We went out there, in cars, it wasraining, and we parked in the lot there, and we sat in our cars,and Mr. Wright and a special deputy, and a police dog came outthere and greeted us, said there wouldn't be no work, and ourchecks would be ready at 10: 30 * * *.The record shows that the lock-out of the Union men on September10, 1937, was accompanied by the formal discharge of all but sevenof them.Velma Williams, a pay-roll clerk, testified that on Septem-ber 10, 1937, at Wright's direction, she prepared pay checks for8Whether the respondent intended to shut down its entire plant or whether it intended topermit some employees to work we need not decide.It is clear from the lay-off of manyUnion employees on the previous day and from the statements of the respondent's super-visory employees, many of which wweie not denied, that the respondent had decided to lockout Union members that morning. 456NATIONAL LABOR RELATIONS BOARDall the persons whose names he had marked upon a pay roll.Wrighttestified that the men sent checks had been laid off, and that a slipwas enclosed with each check informing the recipient that he wouldbe notified when his services were again required. It is apparent thatnotwithstanding the tenor of the dismissal notices, the respondent didnot intend to recall the Union men to whom the checks had been sent.At the hearing a list of the employees who had not been dischargedon September 10, 1937, was produced.There are 42 names thereon,including the names of office and supervisory employees.Further-more the respondent's intention to discharge the men to whom checkswere sent, and not merely to furlough them, was acknowledged byJoseph Hemp in a petition which he verified and which was sub-mitted in support of an application for an injunction to disperse thepickets.In that petition Joseph Hemp stated that on September 10,1937, the respondent had reduced the number of its employees to 41.Moreover, Joseph Hemp dealt with the Alliance upon the basis thatthe men who had been sent checks were no longer in the employ ofthe respondent.The record shows that the respondent employed 79 productionworkers before the lock-out, of whom 56 were members of the Union.All but seven of these Union men were sent checks accompanied bythe notice of dismissal.The persons named in appendix A, at-tached hereto, were the Union workers locked out by the respondenton September 10, 1937.We have listed separately on appendix Athe seven men who had not been given notice of dismissal but whonevertheless were directly discriminated against by the lock-out.We find that on September 10, 1937, the respondent discriminatedin regard to tenure of employment by locking out all its employeeswho were members of the Union and by discharging all but seven ofsuch persons, thereby discouraging membership in the Union.Wefind, further, that the respondent has interfered with, restrained, andcoerced said employees in the exercise of the rights guaranteed themby Section 7 of the Act.C. The formation of the AllianceSoon after September 10, 1937, the respondent tried to resumeoperation of its plant, but with the exception of a few individualsdid not recall the Union men to work.4Until September 29, 1937,when the pickets were dispersed, the plant remained idle.Three union members, Trevlyn Hughes, Homer Wilmot,and DonaldKreiderwereasked to return to work.On September 15, 1937,Earl Jackson, a foreman, asked Hughesto return to work, but Hughes was unwilling to do so until the respondent would recognizethe Union.Between September 13 and September 29, 1937, Homer Wilmot was also giventhe opportunity to resume work, but he, too, refused to accept the offer, and for the samereason.On October 2, 1937,Wright told Kreider that the respondent was having difficultyin the jug department and offered him a foreman's job if he would persuade his associateson the jug assembly line to return to work.Kreider refused to do this unless the Unionwas recognized. DECISIONS AND ORDERS457During the period of the shut-down the formation of the Alliancebegan.The record shows that the organization of the Alliance waspart of a back-to-work movement fostered by the respondent's super-visory employees.Harrel Creasey, a supervisory draftsman, testifiedthat he conceived the idea and enlisted the aid of Adrian Scott, thehead of the shipping department.The details of the developmentof the Alliance are blurred in the narrative of its formation givenby Creasey.Since, however, Adrian Scott did not testify, we arecompelled to rely on Creasey's vague testimony.The first step in theorganization of the Alliance was the retention of Leonard C. Berryas its attorney.Berry suggested that a list of the respondent's em-ployees as of September 10, 1937, be obtained.Velma Williams pre-pared such a list which consisted of the 42 persons who had not beendischarged.Berry then prepared a document entitled "Articles ofAgreement" which Creasey and Scott solicited 33 of these 42 employ-ees to sign.Among the 33 signers were most of the respondent'sforemen.In substance, the "Articles of Agreement" bound the sub-scribers to become members of a union composed solely of therespondent's employees.While at Berry's office on September 23, 1937, Adrian Scott tele-phoned Joseph Hemp and informed him that he represented a groupof employees who were anxious to return to work. Scott arrangedto meet with Hemp the next day. On September 24, 1937, JosephHemp met Creasey, Scott, and four other employees, two of whomwere foremen. Since Hemp testified that this meeting lasted for 4hours without interruption, it is surprising that both his and Creasey'stestimony of what occurred is so completely lacking in detail. In-both versions, the only circumstance that stands out with clarity isthat the signed "Articles of Agreement" were exhibited to Hemp, andthat he was told by Creasey that the 33 signers were a majority of therespondent's employees as of September 10, 1937.Although Hemptestified that he did not doubt Creasey's latter assertion, he at firstdenied having agreed to recognize the Alliance at this meeting.Oncross-examination, however, Hemp reluctantly admitted that he hadagreed to give sole bargaining rights to the Alliance at this firstmeeting of September 24, 1937.That night (September 24, 1937) the Alliance authorized HarrelCreasey, Adrian Scott, Asa Waymack, O. R. Mulhatten, and GeorgeCreasey, a brother of Harrel Creasey, to meet Joseph Hemp the nextmorning.All were supervisory employees except George Creasey.5Wright testified that Asa Waymack, Harrel Creasey, and Adrian Scott"did hire men"with his approval.On the list prepared by Velma Williams of the employees who had notbeen discharged on September10, 1937, the42 names of such employees are so arrangedthat each occupational group is listed separately,indented,and set opposite the names, re-spectively of Asa Waymack,Adrian Scott,John Slagboom,Earl Jackson, O. R. Mulhatten,and James Brown.When Wright was asked to explain the reason for this schematicarrangement of names, he testified:"Iwill swear they all have acted as foremen." 458NATIONAL LABOR RELATIONS BOARDOn September 25, 1937, Joseph Hemp met this committee and dic-tated and signed the following letter :We have reached an agreement with Macomb Workers' Alli-ance forthe purpose of collective bargaining for the majorityof our employees and thereby recognize this Alliance as solebargaining agency.Signed :HEMP &COMPANY,By: J. L.HEMP,President.'There is testimony that an informal memorandum of wage rateswas attached to this letter.On several occasions employees had attempted to enter the plant,but were dissuaded from doing so by the pickets. In the injunction:suit instituted by the respondent,, without notice to the Union, a,temporary inj unction was granted which required all but four of thepickets to disperse and in sweeping terms restrained the pickets frominterfering with the operation of the plant.On September 29, 1937,after the sheriff had enforced the injunction by dispersing the pickets,operation of the plant was immediately resumed.Within a short,period the respondent hired a great many new employees in place,of the locked-out union men.There is no evidence that any of theunion men were recalled, except the three individuals to whom wehave referred.7Several weeks after the opening of the plant, an Alliance meetingwas held at which officers were elected.HarrelCreasey and AdrianScott became its president and vice president, respectively.Shortly.thereafter, at another meeting held in the respondent's plant, theAlliance adopted a constitution and bylaws which provided for acomplaint board, a safety council, a welfare board, anda businessagent.At the time of the hearing none of these agencies had beenestablished.Although the bylaws require the payment of dues andinitiation fees, only one member had paid his dues and none had paidan initiation fee until after the hearing had started.Until the mid-,dle of November 1937, no new members had been acquired.During,the course of this proceeding, however, virtually all of the respond-ent's employees joined its ranks.,Apart from the formalities of organization, nothing was accom-plished by the Alliance in respect to wages, hours, or working con-This suit is still pending in the Circuit Court of McDonough County, Illinois.See footnote 4 above.8The only union man invited to join the Alliance was Homer Wilmot.His testimonyconcerning his talk with Adrian Scott is as follows:"He said that he happened to knowthat I could go back to work at 45¢an hour and he said be thought they were going to forma Company Union, that he thought would be better than ours and I told him I wouldn't careto go back on those conditions;and that is about the general line of his conversation**s.""Q.Did be say whether they were organized and had any funds?-A He didn'tsay the Union was organized but he said the Company had funds up there to take care ofus boys with.He didn't say the Union did." DECISIONS AND ORDERS459ditions.There is no evidence that the memorandum of wage rates,attached to the letter which gave the Alliance exclusive bargainingrights, conferred any benefits upon the employees. Its elaborate ma-chinery for collective bargaining remained a thing of paper. Inbrief, it seems plain to us that the Alliance, which was organized andcompletely dominated by the respondent's supervisory employees,is a mere creature of the respondent.We find that the respondent has dominated and interfered with theformation and administration of the Alliance and has contributedsupport to it.D. The refusal to bargain collectively with the Union1.The appropriate unitThe complaint alleges that all the production workers employedby the respondent upon an hourly or piece-work basis, except fore-men and all other supervisory employees, clerical and office employees,watchmen, draftsmen, timekeepers, time-study men, and engineers,constitute a unit appropriate for the purposes of collective bargain-ing.The employees embraced within such unit are eligible to mem-bership in the Union.We find no reason to object to the proprietyof such a unit; nor did the Alliance and the respondent adduce anyevidence in support of their denial of the appropriateness of such aunit.We find that the hourly and piece-work production employees ofthe respondent, excluding foremen, and all other supervisory em-ployees, clerical and office employees, watchmen, draftsmen; time-keepers, time-study men, and engineers, constitute a unit appropriatefor the purposes of collective bargaining and that said unit will insureto the respondent's employees the full benefit of their right to self-organization and collective bargaining and otherwise effectuate thepolicies of the Act.2.Representation by the Union of the majority in the appropriateunitOn September 8, 1937, the respondent employed 79 workers in theunit we have found to be appropriate.At a meeting of the Unionthat day, 56 of these employees signed applications for Union mem-bership.Thus, on September 8, 1937, a majority of the workers inthe appropriate unit had designated the Union as their bargainingrepresentative.The Union men locked out by the respondent re-mained its employees within the purview of the Act since the Actprovides: "The term `employee' shall include . . . any individualwhose work has ceased as a consequence of, or in connection with,any current labor dispute or because of any unfair labor practice -460NATIONAL LABOR RELATIONS BOARD.."Within this definition the Union men locked out by the re-spondent remained its employees for the purposes of the Act.We find that on September 8, 1937, and at all times thereafter,the Union was the duly designated representative of the majority-of the respondent's employees in an appropriate unit and, pursuant,toSection 9 (a) of the Act, was the exclusive representative of all.the employees in such unit for the purpose of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.3.The refusal to bargainDuring the period from September 10 to 29, 1937, the plant was,closed and the picket line was maintained.During this period theUnion made numerous attempts to bargain with the respondent.On September 11, 1937, Joseph Masner, a general organizer ofthe American Federation of Labor, assisted the Union members inthe preparation of an agreement to be submitted to the respondentas a basis for discussion.Masner was authorized by the Union toconduct the negotiations.On Tuesday, September 14, 1937, Masnerinformed Marly Hemp of his authority to represent the Union andrequested a conference with Joseph Hemp.Marly Hemp told Mas-her that he could meet with Joseph Hemp if he would return to theplant that afternoon.When Masner returned, however, he was in-formed that Joseph Hemp was not at his office. The next dayMasner unsuccessfully tried to reach Joseph Hemp by telephone.-On September 17, 1937, Masner conferred with the respondent'svice president, C. R.Wright, and was for the first time apprisedof the respondent's fixed determination to refuse to bargain with theUnion.Wright's testimony reveals the position taken by the re-Fpondent that day:Q. Now did you as vice president of the Company attempt tobargain with him collectively? * * *A. Only to the extent that I told Mr. Masner that as far aswages, hours, and working conditions in the plant were con-cerned, I could talk to anyone on any committee he wanted tosend -in, and the same information all the men in the plant hadat all times,but as far as recognizing a Union, giving the solebargaining power and etc. in our plant, I would not do it.Q. You had no authority?A. I probably had authority but I told him I would not doit.[Italics ours.]On September 21, 1937, Masner met Joseph Hemp on the picketline and asked to talk with him, but Hemp refused that request.Several days later, at his attorney's suggestion, Joseph Hemp agreed DECISIONS AND ORDERS461to confer with a committe of his employees, although he told hisattorney that under no consideration would he meet with any repre.sentative of the American Federation of Labor.On September 24,1937, Joseph Hemp met a committee of six Union members at hishome pursuant to that arrangement.Monte Gordon, a member ofthe Union committee, thus described what occurred :Q. Did he say at that time he was willing to discuss with youthe matter of wages, working conditions, and hours of labor?A. He said he didn't feel like talking.As the committee left this conference, Gordon relates :I turned around and told Mr. Hemp that our mission out therewas to negotiate a contract for our organization, which wasaffiliated with the American Federation of Labor. Then hesaid, "Well, I presumed that," and I said, "Could we meet withyou some time later?" I says, "We could meet you tomorrowmorning."He said, "Well, if I'm feeling like it," he said, "Iwill give you a ring in the morning."Joseph Hemp did not disclose to the Union committee that hehad agreed that very afternoon to give sole bargaining rights to theAlliance, nor did he later communicate with the Union committee.The next morning, September 25, 1937, Joseph Hemp signed the let-ter confirming his agreement with the Alliance.We find that on September 17, and on September 24, 1937, and atall times thereafter, the respondent refused to bargain collectivelywith the Union as the representative of its employees in an appro-priate unit in respect to rates of pay, wages, hours of employment,and other conditions of employment.IV. THE EFFECT OF THEUNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYAs we have found, the respondent locked out all its employees namedin appendix A on September 10, 1937, and in addition discharged allbut seven of them on that day to discourage membership in the newlyformed Union.The appropriate remedy in such case would be torequire the immediate reinstatement of the employees so locked out,with back pay from the date of the lock-out to the date of the offer of 462NATIONAL LABOR RELATIONS BOARDreinstatementsOrdinarily we would not require locked-out or dis-charged employees to apply for reinstatement, but for the reasons im-pelling us to limit the award of back pay as discussed below we shallorder the respondent, upon application, to offer reinstatement to theirformer or substantially equivalent positions to those employees whoare listed in appendix A, who have not been fully reinstated. Suchreinstatement shall be effected in the following manner : All employ-ees hired after the lock-out shall be dismissed, if necessary to provideemployment for those employees listed in appendix A who seasonablyapply for reinstatement.10 If thereupon, there is not sufficient em-ployment immediately available for the remaining employees, includ-ing those who seasonably apply for reinstatement, all availablepositions shall be distributed among such remaining employees inaccordance with the respondent's usual method of reducing its forcewithout discrimination against any employee because of his unionaffiliation or activities, following a system of seniority to such extentas has heretofore been applied in the conduct of the respondent's busi-ness.Those employees for whom no employment is immediatelyavailable shall be placed upon a preferential list prepared in accord-ance with the principles set forth in the previous sentence, and shallthereafter, in accordance with such list, be offered employment intheir former or in substantially equivalent positions as such employ-ment becomes available and before other persons are hired for suchwork.We shall award to the employees who were locked out back payfrom September 10, 1937, the date of the lock-out, to the date of thehearing, and in the event of a refusal of reinstatement after applica-tion therefor, from the date of such refusal to the date of the respond-ent's compliance with this order.At the hearing the union men tookthe position that they would not accept an offer of reinstatement un-less the respondent would recognize the Union as their bargainingrepresentative.Prior to the hearing Trevlyn Hughes, Homer Wil-mot, and Donald Kreider were afforded the opportunity to return towork, but rejected such offer for the same reason.We have refusedto award back pay to employees who voluntarily go on strike, evenif in protest against unfair labor practices.The reasons for thatpolicy impel us to suspend the accrual of back pay in this case fromthe date of the hearing to the date of application for reinstatement asto all the union men except the three who rejected an offer to returnto work prior to the hearing.As to those three men, the dates fromwhich the accrual of back pay shall be suspended shall be the datesSeeMatter of Kuehne ManufacturingCompanyandLocal No.1791,UnitedBrotherhoodof Carpenters and Joinersof America,7 N. L R B 304.10 Such dismissal shall not include employeeswho were workingon September 8, orSeptember9, 1937, whenthe plant shut down, and who since may have been reinstated. DECISIONS AND ORDERS463when they, respectively, refused to accept an offer of reinstatement."In all cases in which back pay is awarded, we will order the deduc-tion of all net sums earned 12 during the period of such award.Inasmuch as we have found that the respondent has dominated andinterfered with the formation and administration of the Alliance, andcontributed support to it, we shall order the respondent to cease anddesist from such conduct and to withdraw all recognition from theAlliance as collective bargaining representative of any of its employeesand to disestablish it as such representative.Such withdrawal ofrecognition will, of course, require the respondent to cease givingeffect to any contract which it may have entered into with the Alliance.We shall also order the respondent to cease from intimidating, co-ercing, and restraining its employees in the exercise of the rightsguaranteed them by Section 7 of the Act and to bargain collectivelywith the Union as the representative of all of its employees in theunit we have found to be appropriate.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.Federal Labor Union, Local No. 21284, and Macomb Workers'Alliance are labor organizations, within the meaning of Section2 (5) of the Act.2.The hourly and piece-work production employees of the re-spondent, excluding foremen and all other supervisory employees,clerical and office employees, watchmen, draftsmen, timekeepers, time-study men, and engineers, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act..3.All the employees who are listed in appendix A continued tobe employees of the respondent within the meaning of Section 2 (3)of the Act on September 17, and on September 24, 1937.4.Federal Labor Union, Local No. 21284, was on September 8,1937, and at all times thereafter has been, the exclusive representativeof all the employees in the unit described in paragraph 2 above forthe purposes of collective bargaining, within the meaning of Section9 (a) of the Act.5.By refusing on September 17, and on September 24, 1937, andat all times thereafter, to bargain collectively with Federal Labor"As to Trevlyn Hughes such date is September 15, 1937 ; as to Homer Wilmot such dateis September 13, 1937 ; and as to Donald Kreider such date is October 2, 1937.12 By "net sums earned"ismeant earnings less expenses,such as for transportation,room, and board incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent, which would not have been incurred but for his unlaw-ful discharge and the consequent necessity of his seeking employment elsewhereSeeMat-ter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners ofAmerica,Lumber and Sawmill Workers Union, Local2590,8 NL R. B 440. 464NATIONAL LABOR RELATIONS BOARDUnion, Local No. 21284, as the exclusive representative of its em-ployees in an appropriate unit, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section8 (5) of the Act.6.The respondent, by discriminating in regard to hire and tenureof employment of its employees who are listed in appendix A andthereby discouraging membership in the Union, a labor organizationof its employees, has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.7.By dominating and interfering with the formation and admin-istration of Macomb Workers' Alliance, and by contributing supportthereto, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (2) of the Act.8.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.9.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Hemp and Company, an Illinois corporation, Macomb, Illi-nois,and its officers,agents, successors,and assigns shall :1.Cease and desist from :(a)Discouraging membership in Federal Labor Union, Local No.21284, or any other labor organization of its employees by discrimina-tion in regard to hire or tenure of employment or any term or condi-tion of employment;(b)Dominating or interfering with the administration of MacombWorkers' Alliance or with the formation or administration of anyother labor organization of its employees, and from contributingfinancial or other support to Macomb Workers' Alliance or to anyother labor organization of its employees;(c)Refusing to bargain collectively with Federal Labor Union,Local No. 21284, as the exclusive representative of its hourly and piece-work production employees exclusive of foremen and all other super-visory employees, clerical and office employees, watchmen, draftsmen,timekeepers, time-study men, and engineers;(d) In any manner interfering- with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep- DECISIONSAND ORDERS465resentatives of their own choosing, and to engage in concerted activi-ties for the purposes of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act;(e)Giving effect to any contract or agreement it has entered into,with Macomb Workers' Alliano e as the representative of any of itsemployees in respect to grievances, labor disputes, rates of pay, wages,,hours of employment, or other conditions of employment.2.Take the following affirmative action, which the Board finds will,effectuate the policies of the Act :(a)Upon application, offer to those employees whose names arelisted in appendix A, immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their senior-ity and other rights and privileges in the manner set forth in the sec-tion entitled "Remedy" above, placing those employees for whom,employment is not immediately available upon a preferential list inthe manner set forth in said section, and thereafter in said manner,,offer them employment as it becomes available;(b)Make whole the employees ordered to be offered reinstatementfor any loss of pay they have suffered by reason of their having beenlocked out, by payment to each of them, respectively, of a sum ofmoney equal to that which each would normally have earned as wagesduring the period from September 10, 1937, to December 9, 1937, lessthe net amount, if any, which each has earned during that period;except that as to Trevlyn Hughes, Homer Wilmot, and Donald Kreidersuch period shall be limited to the dates when they, respectively, re-fused an offer of reinstatement as set forth in the section entitled"Remedy" above;(c)Make whole the employees ordered to be offered reinstatementfor any loss of pay they will have suffered by reason of the respond-ent's refusal to reinstate them, upon application, following the issuanceof this Order, by payment to each of them, respectively, of a sum ofmoney equal to that which each would normally have earned as wagesduring the period from five (5) days after the date of such applica-tion for reinstatement to the date of the offer of employment or place-ment upon the preferential list required by paragraph (a) above, lessthe net amount, if any, which each will have earned during thatperiod;(d)Upon request, bargain collectively with Federal Labor Union,Local No. 21284, as the exclusive representative of its hourly andpiece-work production employees, excluding foremen and other super-visory employees, clerical and office employees, watchmen, draftsmen,timekeepers, time-study men, and engineers in,respect to rates ofpay, wages, hours of employment, and other conditions of employ-ment; 466NATIONAL LABOR RELATIONS BOARD(e)Withdraw all recognition from Macomb Workers' Alliance asthe representative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment or other conditions of employment,and completely disestablishMacomb Workers' Alliance as suchrepresentative ;(f) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of thirty (30) consecu-tive days stating (1) that the respondent will cease and desist asaforesaid; (2) that the respondent will bargain collectively withFederal Labor Union, Local No. 21284 as the representative of itshourly and piece-work production employees, excluding foremen andall other supervisory employees, clerical and office employees, watch-men, draftsmen, timekeepers, time-study men, and engineers; and(3) that the respondent withdraws all recognition from Macomb,Workers' Alliance as the representative of any of its employees forthe purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, and that the respondent will cease givingeffect to any contract or agreement with the Macomb Workers' Al-liance relating to such matters, and that the Macomb Workers'Alliance is established as such representative;(g)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply therewith.MR. EDWIN S. SMITH took no part in the consideration of theabove Decision and Order. DECISIONS AND ORDERSAPPENDIX A467The persons whose names are set forth in Section I below werelocked outandsent dismissal notices by the respondent on September10, 1937. Section II below lists the seven persons locked out onSeptember 10, 1937, but who were not sent dismissal notices.SECTION ITrevlyn Hughes** 13Charles M. CloveMark Joseph AlnerineMonte N. GordonFrank LaneHarold E. DavidsonAlvin Richard HodgesJames Franklin WillisGerald MoonJohn F. AmerineVernon O. BubbLeland CaldwellGurnie T. Hendrickson **Royale N. HendricksonGrover MatthewsCarrol Lee WrightGeorge MagrawRobert Burton MillerKenneth CurtisCecil RockwellFred L. PhillipsDonald KreiderCarr E. Mulhatten **Ralph E. MurphyElmer K. FosdyckEdward SolomonMarvin Frakes **Lawrence E. TerwilligerHomer C. WilmotMyron Desmon SeeleyPhillip Elting BrownJames Albert MasonEverett BrownFloyd Francis Bainter' -Henry R. ChurchillDale MasonHerbert Skiles SkeltonAugustus E. Bodenhamer**Edwin D. ScottRobert WilkinsFrank Llyle UtleyWright HoughChalmer Glenn LittleVictor Earl RitterEva FosdyckLeland S. KeithleyClarence Eugene Fosdyck**Fred MarkRussell G. ReedSECTION II.Oran G. WaresJohn A. MurphyHarvey HercheJoseph R. ReedRobert J. HartleyGuy Clyde MecumFred W. TaylorntWe have indicated by a double asterisk the persons whose names were misspelled inthe complaint.Since a motion to conform the pleadings to the proof was granted, wehave set forth the correct names of such persons.184008-39-vol.a-31